Citation Nr: 1705354	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  94-19 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in May 2012, which vacated an August 2010 Board decision and remanded the case for additional development.  The issue initially arose from rating decisions by the Wilmington, Delaware, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2006, the Veteran testified at a personal hearing before a Veterans Law Judge who is unavailable to participate in a final decision in this appeal.  A copy of the transcript of that hearing is of record.  

The issues of entitlement to service connection for periodontal disease and entitlement to compensation under 38 U.S.C. § 1151 for failure to treat gum disease and cracked teeth were previously referred for appropriate action, but there is no indication the matters have been addressed.  Therefore, the Board does not have jurisdiction over them, and they are again referred for appropriate action.  

The Board also notes that in correspondence received by VA in February 2017 the Veteran's attorney requested an audit of the VA benefit payments.  This matter is referred to the RO for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

A review of the records reveals that in correspondence dated in January 2017 the Board notified the Veteran that the Veteran's Law Judge with whom he had a hearing in June 2010 was no longer available to participate in a final decision in his appeal.  Subsequently in January 2017 the Veteran elected to exercise his right to have another Board hearing.  A hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge and notify the Veteran of the date, time, and place of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

